         Case 1:21-cr-00025-RDM Document 23 Filed 06/14/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :       CASE NO. 21-cr-25 (RDM)
              v.                            :
                                            :
JORDEN ROBERT MINK,                         :
                                            :
                      Defendant.            :


         GOVERNMENT’S RESPONSE TO DFENDANT’S MOTION
FOR AN ORDER OF THE COURT DIRECTING CENTRAL TREATMENT FACILITY
        TO ALLOW DEFENDANT TO REVIEW RULE 16 MATERIAL

       On June 11, 2021, the defendant file a motion for an order of Court directing the Central

Treatment Facility to allow the defendant to review Rule 16 material and a proposed order [Dock.

# 22]. On June 14, 2021, the Court, by way of a minute order, directed the government to respond

to the defendant’s motion by June 16, 2021. After a review of the defendant’s motion, the

government does not object to the defendant’s motion or his proposed order.

       WHEREFORE, the United States respectfully does not oppose the defendant’s motion for

an order of Court directing the Central Treatment Facility to allow the defendant to review Rule

16 material and his proposed order.



                                            Respectfully submitted,

                                            CHANNING PHILLIPS
                                            Acting United States Attorney
                                            D.C. Bar No. 415793


                                      By:                    /s/
                                            Michael C. DiLorenzo
                                            Assistant United States Attorney

                                                1
Case 1:21-cr-00025-RDM Document 23 Filed 06/14/21 Page 2 of 2




                           Bar No. MD 931214 0189
                           555 Fourth Street, N.W., 11th Floor
                           Washington, DC 20530
                           michael.dilorenzo@usdoj.gov
                           (202) 252-7809




                              2
